Citation Nr: 0308181	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  99-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for muscle atrophy of all 
the extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  



INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1943. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A videoconference hearing was held in September 
2000 and the member of the Board, who was designated to 
conduct the hearing, is making the final determination of the 
claim.  In December 2000, the Board remanded the case to the 
RO for further development.  As the development requested by 
the Board has been completed, no further action by the RO is 
necessary to comply with the Board's remand.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

During the pendency of the appeal, in a July 2001 rating 
decision, the RO denied service connection for back and right 
hip conditions.  After the RO notified the veteran of the 
adverse determinations and of his appellate rights, he did 
not appeal the July 2001 rating decision and these issues are 
not before the Board for appellate review. 

The Board construes the veteran's September 2001 statement as 
a claim to reopen an unappealed, July 1947 rating decision, 
denying service connection for trichinosis.  

In a June 2002 rating decision, the RO granted a 10 percent 
rating for a left leg scar, effective from April 27, 2001.  A 
review of the record shows that, in a July 1990 rating 
decision, the RO had granted a 10 percent rating for the same 
scar, effective from April 1990.  

The claim to reopen and the discrepancy in the effective 
dates for the 10 percent rating for the left leg scar are 
referred to the RO for appropriate action. 



FINDINGS OF FACT

1.  Current disability, claimed as atrophy of all the 
extremities, is not shown by the medical evidence. 

2.  Without medical evidence of current disability, it is not 
established that the claimed atrophy of all the extremities 
is related to service or causally related to service-
connected disability. 


CONCLUSION OF LAW

Atrophy of all the extremities was not incurred in or 
aggravated by service or is it the result of service-
connected disability.  38 U.S.C.A. §§1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.310(a) (2002).

VCAA 

While the claims was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002). 

The new § 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  In the July 
2001 supplemental statement of the case, the RO notified the 
veteran that his claim was denied because muscle atrophy was 
not shown.  In a July 2002 letter, addressing the notice 
provisions of the VCAA, the RO told the veteran that, in 
order to establish entitlement to service connection, the 
evidence must show, in pertinent part, current physical 
disability.  The veteran was told that he could submit his 
own statements or statements of others or private medical 
records or he could authorize release of the private medical 
records and the RO would obtain the records.  He was also 
told that the RO would obtain service medical records, VA 
medical records or other medical records he identified that 
supported his claim.  For these reasons, the Board concludes 
that the duty-to-notify provisions of the VCAA have been 
complied with. 

The new § 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  After the RO's July 2002 notice, the 
veteran did not provided any further information or evidence 
to substantiate his claim and as other evidence, previously 
identified, had been obtained, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that, during service, a diagnostic biopsy 
for trichinosis was performed on the left calf muscle, 
resulting in muscle atrophy of all the extremities 
(hereinafter also referred to as muscle atrophy).   

Factual Background

On the veteran's entrance examination in October 1942, the 
abdomen and extremities were evaluated as normal.  The 
remainder of the service medical records discloses that, in 
November 1942, the veteran was seen for muscle pain, starting 
in the abdominal muscles.  A biopsy from the left calf muscle 
was positive for trichinosis.  On examination in February 
1943 for the Medical Survey Board, history included extreme 
muscular pain and weakness with less than ordinary activity.  
The pertinent findings were tender muscles of the 
extremities.  The diagnosis was trichinosis.  The Medical 
Survey Board found that trichinosis existed prior to service, 
that it was not aggravated by service and that it was a 
disqualifying physical defect.  The veteran was subsequently 
discharged from the service because of trichinosis. 

After service, in an unappealed July 1947 rating decision, on 
the basis of the service medical records, the RO denied 
service connection for trichinosis on the grounds that it had 
preexisted service and had not been aggravated by service.  
The RO did grant service connection for the left leg scar, 
resulting from the biopsy.  

Private medical records, covering the period from 1977 to 
1987, are negative for any complaint, history or finding of 
muscle atrophy of the upper and lower extremities.  The 
veteran did complain of joint pain, including the right arm 
and shoulders that was attributed to arthritis. 

On VA examination in 1988, the veteran gave history of a 
biopsy of the left calf for trichinosis and he described left 
calf pain since service.  The pertinent finding was a tender, 
well-healed scar from the biopsy.  On VA examination in 1990 
with a similar history, the finding was also the same. 

In a 1989 clinical note, a private physician reported seeing 
the veteran for left leg pain.  History included the left 
calf biopsy during service.  The only finding related to the 
biopsy was a tender scar.  The leg pain was attributed to 
sciatica from the low back. 

In a July 1990 rating decision, the RO granted a 10 percent 
rating for the biopsy scar on the basis of a painful and 
tender scar. 

In a 1991 statement, JPH, M. D., expressed the opinion that 
the veteran had chronic pain and discomfort in the left lower 
extremity with tenderness over the Achilles tendon and ankle 
joint.  In a second statement in 1991, the physician related 
left leg pain to a shorten tendon of the posterior left calf, 
which he related to an injury in service.  

In a 1991 statement, the veteran's brother stated that the 
veteran had trouble walking due to leg pain after he was 
medically discharged from the service.  In a 2001 statement, 
he stated that the veteran had problems with his legs ever 
since service. 

In 1991, a nerve conduction study of the lower extremities 
was normal.  
On VA examination in 1998 of the left lower extremity, the 
examiner indicated that, in the area identified by the 
veteran, the underlying tissue was adequate.  No other 
complication was noted. 

At the videoconference hearing in September 2000, the veteran 
testified that he has had left leg pain since service and 
that he cannot elevate his left foot as much as his right 
foot.  Hearing transcript at 6-8. 

Because of the assertion that the veteran's claimed 
disability was due to the service-connected biopsy of the 
left leg, in its December 2000 remand, the Board requested a 
VA examination to determine the nature of any muscular 
disability of the extremities .The examiner was asked to 
express an opinion as to whether it was at least as likely as 
not that the veteran had a muscular disability related to the 
left leg biopsy.  

On VA examination in April 2001, in response to the Board's 
remand and after a review of the claims file, the examiner 
noted the veteran's history of a biopsy from the left calf 
muscle in 1942.  The veteran's complaints were reported as 
pain in the left leg, left knee and shoulders.  Objectively, 
the examiner reported no tissue loss, adhesions, tendon 
damage or muscle herniation at the site of the scar on the 
posterior aspect of the left calf muscle.  Muscle strength 
was described as good with no loss of function.  Range of 
motion of the shoulders was normal.  The examiner noted no 
muscle atrophy of the upper and lower extremities.  The 
examiner attributed the pain in the left knee and shoulders 
to arthritis.  The pertinent diagnosis was no muscle 
disability of the left calf.  The examiner expressed the 
opinion that it is unlikely that the biopsy in 1942 relates 
to any claimed muscle problem.

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Basically, service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  38 C.F.R. § 3.303(a).  
Service connection may also be granted for disability 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999). 

Analysis 

As for the veteran's testimony and his brother's statement 
about persistent leg problems since service, as lay persons, 
they are not competent to make a medical diagnosis or to 
relate a medical condition to a specific cause.  For this 
reason, their statements are not probative medical evidence 
on the determinative issues of whether the veteran has muscle 
atrophy and, if so, whether it is related to the service-
connected biopsy scar. 

While the veteran believes that he developed muscle atrophy 
because of a biopsy in service, no medical evidence favorable 
to his claim has been presented.  Although there is evidence 
of pain, the pain in the upper extremities has been 
associated with arthritis, not muscle atrophy.  The pain in 
the left lower extremity, involving the knee, has also been 
associated with arthritis.  Left lower extremity pain, other 
than joint pain, has been attributed to sciatica from the low 
back or pain associated with the service-connected biopsy 
scar.  Except for the statement from the veteran's brother 
that the veteran had problems with his legs since service, no 
right lower extremity disability of any kind has been 
documented by medical evidence.  Not one health-care 
provider, either private or VA, has found muscle atrophy of 
the upper or lower extremities. 

Because the veteran asserted that his claimed disability was 
due to the service-connected biopsy of the left leg, the 
Board requested a VA examination and medical opinion to 
address the matter.  Consistent with the evidence already of 
record, the examiner reported no muscle atrophy of the upper 
and lower extremities.  And he expressed the opinion that it 
was unlikely that the biopsy in 1942 related to any claimed 
muscle problem.  This evidence and the other evidence of 
record are uncontroverted.  

As for the second element, medical evidence in-service 
incurrence, the record clearly shows that a diagnostic biopsy 
from the left leg was performed and service-connection has 
been granted for the residuals of the biopsy, namely, a left 
leg scar.  However, the second element is not dispositive of 
the claim because entitlement to service connection requires 
evidence of disability, which is not shown. 

As a current disability, claimed as muscle atrophy, is not 
shown, the Board need not reach the merits of the third 
element, that is, a nexus between the claimed in-service 
disease or injury and the present disability, required to 
establish service connection or the issue of whether the 
claimed muscle atrophy is causally related to 
service-connected disability because both are predicated on 
the factual presence of a current disability. 

After review of all the evidence of record and for the 
reasons articulated, the Board concludes that the benefit-of-
the-doubt rule does not apply because the preponderance of 
the evidence is against the claim of service connection for 
muscle atrophy of all the extremities. 

(Continued on next 
page)


ORDER

Service connection for muscle atrophy of all the extremities 
is denied. 


____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

